
	

113 S1100 IS: North American Alternative Fuels Act
U.S. Senate
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1100
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2013
			Mr. Barrasso (for
			 himself, Mr. Manchin,
			 Mr. Coats, Ms.
			 Heitkamp, Mr. Enzi,
			 Mr. Inhofe, and Mr. Hoeven) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To amend the Energy Independence and Security Act of 2007
		  to repeal a provision prohibiting Federal agencies from procuring alternative
		  fuels.
	
	
		1.Short
			 titleThis Act may be cited as
			 the North American Alternative Fuels
			 Act.
		2.Repeal of
			 prohibition of the procurement and acquisition of alternative fuels
			(a)In
			 generalSection 526 of the
			 Energy Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C.
			 17142) is repealed.
			(b)Conforming
			 amendmentSection 30310 of title 51, United States Code, is
			 repealed.
			
